Citation Nr: 0403899	
Decision Date: 02/11/04    Archive Date: 02/23/04

DOCKET NO.  98-14 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for memory loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Tiedeman




INTRODUCTION

The veteran served on active duty from June 1964 to March 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the claims on appeal.


FINDINGS OF FACT

1.  Although the record documents the veteran's combat 
service in Vietnam, the medical evidence fails to show that 
the veteran has PTSD.

2.  The record does not contain competent medical evidence 
that the veteran currently suffers from a diagnosed or 
underlying condition to account for his complaints of memory 
loss.

3.  To the extent the veteran may have an anxiety disorder, 
it was first manifested many years after service.  


CONCLUSIONS OF LAW

1.  A psychiatric disorder, to include PTSD was not incurred 
in service.  38 U.S.C.A. §§ 1110, 1131, 5108, 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2003).

2.  Disability manifested by memory loss was not incurred in 
or aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131, 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304 (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act.  There was a significant 
change in the law on November 9, 2000, at which time the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this regard, the veteran was 
notified of the evidence and information necessary to 
substantiate his claim in a letter dated in February 2001, 
and what evidence he and the VA were responsible for 
obtaining.  The rating decisions of January 1998, June 1999, 
July 1999, and August 2001; the statement of the case dated 
in June 1998; and the statements of the case dated in June 
1999, July 1999, May 2000, August 2001, and May 2003, 
included a summary of the evidence in the case; citation to 
pertinent laws and regulations; and a discussion of how they 
affect the decision.  The RO clearly explained why the 
evidence was insufficient under applicable law and 
regulations to grant the benefit sought.  Under these 
circumstances, the Board considers VA's duty to notify has 
been satisfied.  

In this regard, the Board observes that the notice 
requirements instituted by the VCAA were accomplished after 
the initial adjudication of the veteran's claim, which 
sequence of events was found to constitute error in Pelegrini 
v. Principi, U.S. Vet.App. No. 01-944 (January 13, 2004).  
That notwithstanding, it is also observed that following the 
February 2001 letter to the veteran that informed him of the 
VCAA, including the requirements of establishing service 
connection and his and VA's responsibilities in the claims 
process, the veteran's claims were subsequently reviewed and 
an analysis of their merits accomplished as described in the 
May 2003 Supplemental Statement of the Case.  The veteran was 
then given another opportunity to submit additional evidence 
or argument.  Neither the veteran or his representative, (the 
latter of whom offered written comments on the case on two 
separate occasions, September 2003 and January 2004), 
submitted any additional evidence, or identified any source 
from whom records could be obtained.  Under these 
circumstances, the Board considers the lack of notice prior 
to the initial decision by the RO in this case, was not 
prejudicial to the veteran.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 66 Fed. Reg. 45,620, 
45,630-31 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159(c), (d)).  Here, the RO has obtained the 
veteran's service medical and VA medical records, and has 
provided the veteran several VA examinations to clarify the 
nature and etiology of any psychiatric disorder, to include 
PTSD.  As such, VA's duties under the VCAA have been 
satisfied, and the case is ready for adjudication.

Legal Criteria and Analysis.  Service connection will be 
granted for disability resulting from injury or disease 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  Service connection for PTSD 
requires:  (1) medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link, or causal 
nexus, between current symptomatology and the claimed in-
service stressor.  38 C.F.R. § 3.304(f). 

Furthermore, if the claimant did not engage in combat with 
the enemy, or the claimed stressors are not related to 
combat, then the claimant's testimony alone is not sufficient 
to establish the occurrence of the claimed stressors, and his 
testimony must be corroborated by credible supporting 
evidence.  Cohen v. Brown, 10 Vet.App. 128 (1997); Moreau v. 
Brown, 9 Vet.App. 389 (1996); Dizoglio v. Brown, 9 
Vet.App. 163 (1996).  Service department records must 
support, and not contradict, the claimant's testimony 
regarding noncombat stressors.  Doran v. Brown, 6 
Vet.App. 283 (1994).  See Fossie v. West, 12 Vet.App. 1, 6 
(1998), wherein the Court stated, "If the veteran engaged in 
combat, his lay testimony regarding stressors will be 
accepted as conclusive evidence of the presence of in-service 
stressors.  38 U.S.C. 1154(b); 38 C.F.R. § 3.304(f).  If, 
however, the veteran was not engaged in combat, he must 
introduce corroborative evidence of his claimed in-service 
stressors."

In this case, the facts may be briefly summarized.  The 
record establishes that the veteran served in combat in 
Vietnam, as he was awarded the Combat Action Ribbon and 
Purple Heart.  This is conclusive evidence of the presence of 
in-service stressors for purposes of establishing service 
connection for PTSD.  The veteran contends that he developed 
PTSD as a result of his combat stressors.  

A review of the medical evidence in this case reflects that 
the veteran was afforded a VA PTSD examination in November 
1997, at which time the examiner indicated that he "really 
[met] no criteria for an axis I diagnosis except maybe 
anxiety disorder not otherwise specified."  When the veteran 
was seen in March and July 1998 at the Jacksonville VAMC, 
PTSD was apparently considered among the possible diagnoses 
to account for the veteran's complaints, but he underwent 
another VA mental disorders examination in September 1999, 
which did not result in a diagnosis of PTSD.  Rather, the 
examiner opined, "I feel at this time the [veteran] does not 
meet the full criteria for PTSD."  However, the examiner did 
diagnose the veteran with anxiety disorder, not otherwise 
specified.  A September 2002 letter from a therapist at the 
Jacksonville Vet Center reflects that the veteran came to the 
center "wondering if he has PTSD."  He reported 
experiencing isolation from people, sleep disturbances, and a 
lack of interest in activities.  In the opinion of the 
therapist, these symptoms indicated a "sub-PTSD diagnosis."  
Treatment records from D. W. Sponzo, A.R.N.P., dated in 
November 2002, reflect an assessment of rule out PTSD, rather 
than an actual diagnosis, and in February 2003, the veteran 
was again examined for VA purposes.  At that time, the 
examiner indicated that the veteran did not meet any 
diagnostic criteria for an Axis I or Axis II disorder.  
Specifically, the examiner opined, "[The veteran] does not 
meet the diagnostic criteria for PTSD or any other mental 
disorder at the present time."

Although it is obvious that the veteran experienced stressful 
events in service, one of the basic tenets of a claim for 
service connection is competent evidence of the claimed 
disability.  A condition such as PTSD would have to be shown 
by medical diagnosis.  See Brammer v. Derwinski, 3 Vet.App. 
223, 225 (1992).  Here, the veteran has not identified any 
source from which records could be obtained showing a 
diagnosis of PTSD.  Likewise, when he was examined for VA 
purposes in connection with his current claim in 1997, 1999, 
and 2003, no diagnosis of PTSD was entered.  Although records 
reflect that the veteran has exhibited symptoms suggestive of 
PTSD, repeated examinations have clearly demonstrated that 
this is not the case.  Under these circumstances, the Board 
concludes that the information and evidence of record in this 
case fails to show that the veteran has the disability for 
which service connection is sought (PTSD).  The absence of 
competent evidence reflecting the current presence of PTSD 
requires that the claim be denied.  

With respect to a psychiatric disorder, other that PTSD, it 
must be acknowledged that the veteran was diagnosed to have 
an anxiety disorder, when examined for VA purposes in 1999.  
At the same time, it must also be observed that no 
psychiatric diagnosis was found when the veteran was most 
recently examined for VA purposes in 2003.  As stated above, 
in the absence of the presence of the claimed disability a 
basis upon which to establish service connection is not 
present.  Moreover, to the extent the veteran may have an 
anxiety disorder, the record also shows that it was not first 
medically documented until more than 20 years after service.  
Accordingly, even assuming a current diagnosis of anxiety 
disorder, there is no basis to establish service connection 
for it.  

With respect to the veteran's memory loss claim, the Board 
finds that the evidence is not sufficient to establish that 
the veteran's complaints of memory loss, noted sporadically 
in post-service medical records, are manifestations of a 
current disability.  A "current disability" means a 
disability shown by competent medical evidence to exist at 
the time of the award of service connection.  At no time do 
the records include an entry where the veteran is formally 
diagnosed to have "memory loss."  Degmetich v. Brown, 104 
F.3d 1328 (Fed. Cir. 1997); Chelte v. Brown, 10 Vet. App. 268 
(1997).  Complaints of memory loss, without a diagnosed or 
underlying condition, do not constitute a disorder for which 
service connection may be granted.  Sanchez-Benitez v. West, 
13 Vet. App. 282 (1999), appeal dismissed in part, and 
vacated and remanded in part sub nom. Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Accordingly, this 
aspect of the veteran's appeal must be denied.  


ORDER

Service connection for a psychiatric disorder, to include 
post traumatic stress disorder is denied.

Service connection for memory loss is denied.



	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



